Mie Laws Offices af Esere J. Onawdow sect sy
ae eonaodowal Gare DNAS, 375. 2119 © 7184427 3139
Cc hristinc DERE: pagel wee YT? |
ese OA 8 4, 7F ney 18 9332
I Doe BP eee
(pare PILED: poy pete

   

cdelince@

ONAODOWAN © DELENGE

 

Hon. George B. Daniels

United States District Court

Southern District of New York FEB

500 Pearl Street et 2020
New York, NY 10007

Re: U.S. v. Jose Rodriguez —_
Dkt: $3 20 Cr. 57 ASI Po

 

 

Dear Judge Daniels,

lam the CJA attorney appointed to represent Jose Rodriguez. | write to request bail for
Mr. Rodriguez. The government has previously indicated that it opposes bail.

 

Mr. Rodriguez is charged in three counts of the above referenced indictment. He is
charged with participating in a racketeering conspiracy (Count One), conspiracy to distribute
narcotics (Count Twenty), and possessing, using, and carrying firearms in furtherance of the
narcotics trafficking conspiracy (County Twenty-One).

Statutory Factors

While the indictment itself may establish reasonable cause to believe a crime was
committed, along with the video surveillance the government has, the legislative history of the
Bail Reform Act was to limit detention to a narrow category of defendants:

Under the statutory scheme set forth in the Bail Reform Act, “it is
only a limited group of offenders who should be denied bail
pending trial.” United States v. Sabhnani, 493 F.3d 63, 75 (2d
Cir.2007) (citations and quotations omitted). Yet, the law reflects
“the deep public concern ... about the growing problem of crimes
committed by persons on release and the recognition that there
is asmall but identifiable group of particularly dangerous
defendants as to whom neither the imposition of stringent

 

116 West 23” Street, 5" Fl, NY 10011. £646 677 6918 w eocdiaw.com facebook.com/OnaodowanDelince twitter.com/OandDLaw

 
The Late Offtees of . ;
~ Esere J. Onaodowan, Esq.

eonaodowan@gmail.com ¢646.375. 2119 ¢ 718.427.3139

 

Christine Delince, Esq.

= _ . .. cdelince@eocdilaw.com ¢t 646.375.2117 ¢c 917.238.9332
ONAODOWAN © DELINGE

release conditions nor the prospect of revocation of release can
reasonably assure the safety of the community.” United States v.
Chimurenga, 760 F.2d 400, 403 (2d Cir.1985) (quotations
omitted). “Congress has determined that [wJhen there is a strong
probability that a person will commit additional crimes if
released, the need to protect the community becomes
sufficiently compelling that detention is, on balance,
appropriate.” /d. (quotations omitted).

While we recognize that this is a presumption case, we believe this presumption can be
overcome due to the nature and characteristics of Mr. Rodriguez.

There is no per se rule requiring the detention of a defendant pending trial who is charged
ina racketeering conspiracy, and who, according to the government, played a high ranking role in
a criminal enterprise. The court’s decision must be based upon “a fact-intensive analysis of the
quality and quantity of the evidence produced at the bail hearing in determining the defendant's
role in the violent RICO enterprise alleged, and whether the acts committed by the enterprise,
combined with one’s leadership role within the enterprise, justified pretrial detention.” See
United States v. Ciccone, 312 F.3d 535, 543 (2d Cir.2002). Mr. Rodriguez's detention requires the
analysis of several statutory factors, including the nature and circumstances of the charged
offense, the weight of the evidence, the nature and characteristics of Mr. Rodriguez, and the
nature and seriousness of the risk to the community. (18 U.S.C. §3142[g]).

Proposed Bail Package

It is important to note that Pre-Trial Services has recommended a bail package for Mr.
Rodriguez. The defense proposes a personal recognizance bond of $100,000 signed by four
financially responsible people, home detention with electronic monitoring, travel restricted to
the Southern and Eastern Districts of New York and the District of New Jersey, surrender all travel
documents and make no new applications, strict pretrial supervision, and drug testing and
treatment as directed by pretrial services.

 

Nature and Characteristics
Mr. Rodriguez is a twenty-seven year old young man with absolutely no criminal record.
After graduating high school, he attended APEX Technical School and became a licensed

116 West 23" Street, 5" Fi, NY 10011 £646 677 6918 weocdiaw.com facebook.com/OnaodowanDelince  twitter.com/OandDlaw

 
The Lane Offives of .
“ Esere J. Onaodowan, Esq.

eonaodowan@gmail.com t646.375 2119 ¢ 718 427 3139

  

Christine Delince, Esq.

. , a cdelince@eocdlaw.com t646.375.2117 ¢ 917.238.9332
ONANODOWAN © DEEINGE

electrician. At the time of his arrest, Mr. Rodriguez was living with a roommate and had two
verifiable employments. He worked full time as an electrician, a job he had for approximately
five years, and he worked part —time installing surveillance cameras in fast food chains, a job he
had for approximately two years.

As one of five children, Mr. Rodriguez has a very strong and supportive family. Al! four
proposed co-signers are likely to qualify as financially responsible. They are his mother, his

father, his sister and his roommate. All four of these individuals are gainfully employed and have
been for many years.

Conclusion

We respectfully request that bail be granted to Mr. Rodriguez. We are also prepared to
supplement this letter motion with an oral application, and ask that the court permit a bail
hearing to take place at the conference scheduled for Wednesday February 26 at 10:45am, or
any other date that is convenient for the Court and the government.

DATED: NEW YORK, NEW YORK
February 21, 2020

 

116 West 23" Street, 5” Fi, NY 10011 £646 677 6918 w eocdiaw.com facebook.com/OnaodowanDelince twitter.com/OandDLaw

 

 
